Exhibit 10.56

AMENDMENT NO. 1

TO

LOAN AGREEMENT

AMENDMENT NO. 1 TO LOAN AGREEMENT, dated as of August 27, 2009 (this
“Agreement”), among MULTI-FINELINE ELECTRONIX, INC., a Delaware corporation
(“U.S. Borrower”), MULTI-FINELINE ELECTRONIX SINGAPORE PTE. LTD., a Singapore
corporation (“Singapore Borrower”, and together with U.S. Borrower,
collectively, “Borrowers”), the various Subsidiaries (such capitalized term and
all other capitalized terms not defined herein shall have the meanings provided
for in Article I) of the Borrowers that are parties hereto, the various
financial institutions that are parties hereto (collectively, “Lenders”), and
BANK OF AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Agent are parties to the Loan and
Security Agreement, dated as of February 12, 2009 (the “Existing Loan
Agreement”), and the other Loan Documents; and

WHEREAS, the Borrowers have requested that, as of the Effective Date, the
Existing Loan Agreement be amended as herein provided; and

WHEREAS, the Lenders are willing, subject to the terms and conditions
hereinafter set forth, to make such amendments;

NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Definitions. The following terms (whether or not
underscored) when used in this Agreement shall have the following meanings:

“Agent”: defined in the preamble.

“Agreement”: is defined in the preamble.

“Amended Loan Agreement”: the Existing Loan Agreement as amended by this
Agreement as of the Effective Date.

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Borrowers”: defined in the preamble.

“Effective Date”: defined in Section 5.1.

“Existing Loan Agreement”: defined in the first recital.

“Lenders”: defined in the preamble.

“Singapore Borrower” defined in the preamble.

“U.S. Borrower” defined in the preamble.

SECTION 1.2. Other Definitions. Unless otherwise defined or the context
otherwise requires, terms used herein (including in the preamble and recitals
hereto) have the meanings provided for in the Existing Loan Agreement.

ARTICLE II

AMENDMENTS

Effective on (and subject to the occurrence of) the Effective Date, the Existing
Loan Agreement is amended as follows:

SECTION 2.1. Addition to Section 1.1. (a) The following new definitions are
added to Section 1.1 of the Existing Loan Agreement in the appropriate
alphabetical order:

“Amendment No. 1 to Loan Agreement” means Amendment No. 1 to Loan Agreement,
dated as of August 27, 2009, among the parties to this Agreement.

[CONFIDENTIAL TREATMENT REQUESTED]: [CONFIDENTIAL TREATMENT REQUESTED], a
Canadian corporation, provided that such company does not have its principal
office or any assets in any of Brazil, China, Mexico, Vietnam, Thailand or any
other country that is not acceptable to Agent.

[CONFIDENTIAL TREATMENT REQUESTED]: [CONFIDENTIAL TREATMENT REQUESTED], a Taiwan
corporation, provided that such company does not have its principal office or
any assets in any of Brazil, China, Mexico, Vietnam, Thailand or any other
country that is not acceptable to Agent.

[CONFIDENTIAL TREATMENT REQUESTED]: [CONFIDENTIAL TREATMENT REQUESTED], a
Canadian corporation, provided that such company does not have its principal
office or any assets in any of Brazil, China, Mexico, Vietnam, Thailand or any
other country that is not acceptable to Agent.

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

-2-



--------------------------------------------------------------------------------

(b) The following defined terms in Section 1.1 of the Existing Loan Agreement
are amended as follows:

“Availability Block”:

 

Revolver Commitments    Cash and Cash Equivalents on Deposit with Bank of
America
and its Affiliates    $40 million
or less    Greater than
$40 million but less
than $60 million    $60 million
or more        

$40 million or less

   $6 million    $3 million    None        

Greater than $40 million

   $10 million    $5 million    None

Cash and Cash Equivalents on deposit with Bank of America and its Affiliates
shall include such deposits of the U.S. Borrower and each Subsidiary of the U.S.
Borrower. The Availability Block may be apportioned between the Singapore
Revolver Loans and the U.S. Revolver Loans in the discretion of Agent. The
Agent’s determination of the amount of cash and Cash Equivalents on deposit with
Bank of America and its Affiliates shall be conclusive, absent manifest error.

“Eligible Account”: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods, is payable in Dollars and is deemed
by Agent, in its discretion, to be an Eligible Account. Without limiting the
foregoing, no Account shall be an Eligible Account if:

(a) it is unpaid for more than 60 days after the original due date, or more than
90 days after the original invoice date;

(b) 25% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts under the foregoing clause;

(c) except as set forth in the proviso in this clause and clause (g)(ii), when
aggregated with other Accounts owing by the Account Debtor, it exceeds 15% of
the aggregate Eligible Accounts (or such higher percentage as Agent may
establish for the Account Debtor from time to time); provided, however, in the
case of Accounts owing by

(i) [CONFIDENTIAL TREATMENT REQUESTED], it exceeds [CONFIDENTIAL TREATMENT
REQUESTED] of the aggregate Eligible Accounts,

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

-3-



--------------------------------------------------------------------------------

(ii) [CONFIDENTIAL TREATMENT REQUESTED], it exceeds [CONFIDENTIAL TREATMENT
REQUESTED] of the aggregate Eligible Accounts,

(iii) [CONFIDENTIAL TREATMENT REQUESTED], it exceeds [CONFIDENTIAL TREATMENT
REQUESTED] of the aggregate Eligible Accounts (or, in the case of the preceding
clause (i), (ii) or (iii), such other percentage as established for the
applicable Account Debtor from time to time by Agent based on Agent’s opinion of
the creditworthiness and risk profile of the Account Debtor);

(iv) [CONFIDENTIAL TREATMENT REQUESTED], it exceeds [CONFIDENTIAL TREATMENT
REQUESTED] of the aggregate Eligible Accounts;

(v) [CONFIDENTIAL TREATMENT REQUESTED], it exceeds [CONFIDENTIAL TREATMENT
REQUESTED] of the aggregate Eligible Accounts; or

(vi) [CONFIDENTIAL TREATMENT REQUESTED], it exceeds [CONFIDENTIAL TREATMENT
REQUESTED] of the aggregate Eligible Accounts;

(d) it does not conform with a covenant or representation herein;

(e) it is owing by a creditor or supplier, or is otherwise subject to a
potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount thereof);

(f) an Insolvency Proceeding has been commenced by or against the Account
Debtor; or the Account Debtor has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, or is not Solvent; or a
Borrower is not able to bring suit or enforce remedies against the Account
Debtor through judicial process;

(g) the Account Debtor is organized or has its principal offices or assets
outside the United States or Canada; provided that

(i) notwithstanding the foregoing [CONFIDENTIAL TREATMENT REQUESTED] shall, in
any event, be acceptable Account Debtors pursuant to this clause (g) and subject
to the concentration limits set forth in clause (c) above; and

(ii) Accounts in which the Account Debtor is organized or has its principal
office or assets outside of Brazil, Mexico, China, Vietnam or Thailand may be
Eligible Accounts if (A) the applicable Account Debtor is acceptable to

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

-4-



--------------------------------------------------------------------------------

Agent, (B) the principal office and assets of the applicable Account Debtor are
located in a country that is acceptable to Agent and (C) the aggregate amount of
all such Accounts that is included as part of the Aggregate Borrowing Base does
not exceed 5% of the Revolver Commitment (it being understood that [CONFIDENTIAL
TREATMENT REQUESTED] shall be subject to the requirements preceding clause
(g)(i));

(h) it is owing by a Government Authority, unless the Account Debtor is the
United States or any department, agency or instrumentality thereof and the
Account has been assigned to Agent in compliance with the Assignment of Claims
Act;

(i) it is not subject to a duly perfected, first priority Lien in favor of
Agent, or is subject to any other Lien;

(j) the goods giving rise to it have not been delivered to and accepted by the
Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale;

(k) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment;

(l) its payment has been extended, the Account Debtor has made a partial
payment, or it arises from a sale on a cash-on-delivery basis;

(m) it arises from a sale to an Affiliate, from a sale on a bill-and-hold,
guaranteed sale, sale or return, sale on approval, consignment, or other
repurchase or return basis, or from a sale to a Person for personal, family or
household purposes;

(n) it represents a progress billing or retainage; or

(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof. In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than 90 days old will
be excluded.

SECTION 2.2. Amendments to Section 10.1.2. Subsections (b) of (c) of
Section 10.1.2 of the Existing Loan Agreement are hereby amended by deleting the
phrase “by the chief financial officer or controller of the U.S. Borrower” and
replacing it with the phrase “by the chief financial officer, treasurer or
controller of the U.S. Borrower”.

SECTION 2.3. Amendments to Section 14.1.1. Section 14.1.1 of the Existing Loan
Agreement is amended in the entirety as follows:

14.1.1 Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

-5-



--------------------------------------------------------------------------------

the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that:

(a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;

(b) without the prior written consent of (i) Issuing Bank, no modification shall
be effective with respect to any LC Obligations or Section 2.2;

(c) without the prior written consent of each affected Lender, no modification
shall be effective that would (i) increase the Revolver Commitment of such
Lender; or (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender; and

(d) without the prior written consent of all Lenders (except a Defaulting Lender
as provided in Section 4.2), no modification shall be effective that would
(i) extend the Revolver Termination Date; (ii) alter Section 5.5, 7.1 (except to
add Collateral) or 14.1.1; (iii) amend the definitions Pro Rata or Required
Lenders; (iv) amend the definitions Eligible Account or Accounts Formula Amount
that has the effect of weakening or eliminating any eligibility criteria or
increasing the amount available to be borrowed pursuant to such definitions;
(v) increase any advance rate, decrease the Availability Block or, except as
provided in Section 2.1.7, increase total Revolver Commitments; (vi) release
Collateral with a book value greater than $2,000,000 during any calendar year,
except as currently contemplated by the Loan Documents; or (vii) release any
Obligor from liability for any Obligations, if such Obligor is Solvent at the
time of the release.

SECTION 2.4. Amendments to Exhibit D. Exhibit D of the Existing Loan Agreement
is hereby amended as follows:

the bracketed language “[chief financial officer or controller]” in the first
sentence thereof is deleted and replaced with “[chief financial officer,
treasurer or controller]”; and

the bracketed language “[Chief Financial Officer] [Controller]” in the final
line of the signature block of Exhibit D is deleted and replaced with “[Chief
Financial Officer] [Treasurer] [Controller]”.

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

-6-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to make the amendments provided for in Article
II, each Borrower hereby (a) represents and warrants that (i) each of the
representations and warranties of the Obligors contained in the Loan Agreement
and in the other Loan Documents is true and correct as of the date hereof as if
made on the date hereof (except, if any such representation and warranty relates
to an earlier date, such representation and warranty shall be true and correct
as of such earlier date) and (ii) no Default or Event of Default has occurred
and is continuing and (b) agrees that the incorrectness in any material respect
of any representation and warranty contained in the preceding clause (a) shall
constitute an immediate Event of Default. Without limiting the foregoing, each
Borrower hereby (i) ratifies and confirms all of the terms, covenants and
conditions set forth in the Loan Documents and hereby agrees that it remains
unconditionally liable to the Agent and the Lenders in accordance with the
respective terms, covenants and conditions set forth in the Loan Documents, and
all the Collateral thereto in favor of the Agent and each Lender continues
unimpaired and in full force and effect, and (ii) waives all defenses, claims,
counterclaims, rights of recoupment or set-off against any of its Obligations.

ARTICLE IV

ACKNOWLEDGMENT OF SUBSIDIARIES

By executing this Agreement, each Subsidiary of a Borrower that is a party
hereto hereby confirms and agrees that each Loan Document to which it is a party
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects, except that on and after the Effective Date each
reference therein to the Loan Agreement shall refer to the Loan Agreement after
giving effect to this Agreement. Without limiting the foregoing, each such
Subsidiary waives all defenses, claims, counterclaims, rights of recoupment or
set-off with respect to any of such Subsidiary’s Obligations.

ARTICLE V

CONDITIONS TO EFFECTIVENESS; EXPIRATION

SECTION 5.1. Effective Date. This Agreement shall become effective on such date
(herein called the “Effective Date”) when the conditions set forth in this
Section have been satisfied.

SECTION 5.1.1 Execution of Agreement. The Agent shall have received counterparts
of this Agreement duly executed and delivered on behalf of each Borrower, each
of its Subsidiaries that are parties hereto, the Agent and all the Lenders.

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

-7-



--------------------------------------------------------------------------------

SECTION 5.1.2 Representations and Warranties. The representations and warranties
made by each Borrower pursuant to Article III as of the Effective Date shall be
true and correct.

SECTION 5.2. Expiration. If the Effective Date has not occurred on or prior to
August 31, 2009, the agreements of the parties contained in this Agreement
shall, unless otherwise agreed by all the Lenders terminate immediately on such
date and without further action.

ARTICLE VI

MISCELLANEOUS

SECTION 6.1. Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Agreement.

SECTION 6.2. Loan Document Pursuant to Amended Loan Agreement. This Agreement is
a Loan Document executed pursuant to the Amended Loan Agreement. Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants and conditions contained in the Existing Loan Agreement and each other
Loan Document shall remain unamended or otherwise unmodified and in full force
and effect.

SECTION 6.3. Limitation of Amendments. The amendments set forth in Article II
shall be limited precisely as provided for herein and shall not be deemed to be
a waiver of, amendment of, consent to or modification of any other term or
provision of the Existing Loan Agreement or of any term or provision of any
other Loan Document or of any transaction or further or future action on the
part of either Borrower or any other Obligor which would require the consent of
any of the Lenders under the Existing Loan Agreement or any other Loan Document.

SECTION 6.4. Counterparts. This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

SECTION 6.5. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 6.6. Further Assurances. Each Borrower shall execute and deliver, and
shall cause each other Obligor to execute and deliver, from time to time in
favor of the Agent and the Lenders, such documents, agreements, certificates and
other instruments as shall be reasonably requested by the Agent to effect the
purposes of this Agreement.

SECTION 6.7. Costs and Expenses. Each Borrower agrees to pay all reasonable
costs and expenses of the Agent (including the reasonable fees and out-of-pocket
expenses of

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

-8-



--------------------------------------------------------------------------------

legal counsel of the Agent) that are incurred in connection with the execution
and delivery of this Agreement and the other agreements and documents entered
into in connection herewith.

SECTION 6.8. GOVERNING LAW; WAIVER OF JURY TRIAL; ENTIRE AGREEMENT. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. EACH PERSON A PARTY HERETO KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY AGREEMENT OR DOCUMENT
ENTERED INTO IN CONNECTION HEREWITH. THIS AGREEMENT CONSTITUTES THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDES ANY PRIOR AGREEMENT, WRITTEN OR ORAL, WITH RESPECT HERETO.

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.

 

BORROWERS: MULTI-FINELINE ELECTRONIX, INC. By:  

/s/     Thomas Liguori

Name:   Tom Liguori Title:   Chief Financial Officer MULTI-FINELINE ELECTRONIX
SINGAPORE PTE. LTD. By:  

/s/     Reza A. Mesgin

Name:   Reza Meshgin Title:   CEO and President

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

-10-



--------------------------------------------------------------------------------

AGENT AND LENDERS: BANK OF AMERICA, N.A.,
as Agent and Lender By:  

/s/    Carlos Gil

Name:   Carlos Gil Title:   Vice President

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

-11-



--------------------------------------------------------------------------------

SUBSIDIARIES:

AURORA OPTICAL, INC. By:  

/s/    Reza A. Meshgin

Name:   Reza Meshgin Title:   CEO and President M-FLEX CAYMAN ISLANDS, INC. By:
 

/s/    Reza A. Meshgin

Name:   Reza Meshgin Title:   CEO and President PELIKON LIMITED By:  

/s/    Reza A. Meshgin

Name:   Reza Meshgin Title:   Executive Chairman

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

-12-